Order entered August 17, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00307-CV

                           THIEN AN VO, Appellant

                                         V.

    HARRIS COUNTY COMMISSIONERS COURT, ET AL., Appellees

                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-72816

                                     ORDER

      Before the Court is appellant’s August 13, 2021 letter informing the Court

that the reporter’s record filed August 5, 2021 is missing the record of the

proceeding held on May 10, 2021. Accordingly, we ORDER Ms. Darlene Stein,

Official Court Reporter for the 133rd Judicial District Court, to file a supplemental

reporter’s record of that proceeding no later than August 31, 2021 and RESET the

deadline for the filing of appellant’s brief to thirty days from the filing of the

supplemental reporter’s record.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Stein

and the parties.

                                           /s/   KEN MOLBERG
                                                 JUSTICE